Title: From George Washington to Colonel Joseph Ward, 16 November 1779
From: Washington, George
To: Ward, Joseph


        
          D. sir
          West point Novr 16: 1779
        
        The prospect of a cooperation with His Excellency Count D’Estaing—in this quarter being at an end for this Year—It is my wish as soon as possible to prevent a farther accumulation of expence to the public by detaining the Militia in service; and

as it is my desire that they should be paid as soon as it can be effected—I request that some Officer in Your departmt may proceed immediately to Albany and Muster those from the Massachusetts State assembled there. The Officer who goes on the business cannot be too expeditious in setting out and in completing it. He will keep an account & vouchers for his reasonable Expences which shall be paid. I write to the Officer who commands these Militia to day—that there will be no farther occasion for him. I am Dr sir with great regard Yr Most Obedt sert
        
          Go: W.
        
      